Title: To John Adams from William Plumer, 22 December 1809
From: Plumer, William
To: Adams, John



My dear Sir,
Epping (NH.) Decr 22: 1809

I owe you a thousand apologies for not sooner acknowledging your obliging letter of the fourth of November; but it would be more than useless to trouble you with the enumeration.
With respect to my intended history, my design is to commence with the discovery of America by Columbus, & bring it down to as late a period as my time & health will permit. I have commenced, but am very far from having finished, the introductory chapter; which will be confined to events & discoveries previous to those of our country. It is my first determination to avoid haste on the one hand, & indolence on the other. Much more of my present time is employed in collecting of materials for the work, than in compiling it. And you may be assured that the extent & importance of the undertaking often depresses my spirits. I have for sometime anxiously expected the public journals, before this, would have announced the publication of Dr Trumbulls history of the United States, of whom you speak so favorably; but in this I have been disappointed.
As to the secret journals of Congress, I expect at some future day to obtain the perusal of them. The late President Jefferson assured me that I should have an opportunity of perusing & taking extracts from them.
I am pleased that your late correspondence still continues to occupy the press—& I hope it will long continue to inform & instruct mankind. And if you should find a leisure hour from more important objects, to furnish me with a list of all your publications you would confer on me a real favor.
Whenever you write to your son at St Petersburg please to make my affectionate respects agreeably to him.
I am with much respect & esteem / Dear Sir, / your most obedient humble servant

William Plumer